DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus for receiving and restoring a bit-interleaved LDPC codeword whereby a bit de-interleaver is configured to perform group-unit de-interleaving on interleaved values.

The prior art of record, and in particular Zhidkov, Sergey (US 20050008084 A1, hereafter referred to as Zhidkov), teaches A bit-interleaved coded modulation BICM reception device (the device shown in Conventional Art Figure 3 of Zhidkov substantially teaches A bit-interleaved coded modulation BICM Fort demodulating, de-interleaving and decoding a bit interleaved, coded and modulated signal), comprising: a demodulator configured to perform demodulation corresponding to quadrature phase shift keying QPSK modulation (paragraph [0009] on page 1 and Conventional Art Figure 3 of Zhidkov clearly suggests a OFDM demodulator 16 configured to perform demodulation corresponding to quadrature phase shift keying QPSK modulation); a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation (paragraph [0012] on page 1 and Conventional Art Figure 3 of Zhidkov clearly suggests a Metric Calculation and Inner and De-interleaver bit deinterleaver 22 configured to perform group/symbol-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation using OFDM demodulator 16; Note: paragraph [0012] teaches that the Metric Calculation and Inner and De-interleaver bit de-interleaver 22 is also a bit de-interleaver); and a decoder configured to restore information bits by decoding deinterleaved values generated based on the group-unit deinterleaving (Conventional Art Figure 3 of Zhidkov substantially teaches a decoder 25/26 configured to restore MPEG Bit Stream information bits by decoding deinterleaved values generated based on the group-unit deinterleaving; Note: paragraph [0012] on page 1 of Zhidkov teaches that the Metric Calculation and Inner and De-interleaver bit de-interleaver 22 is also a group/symbol-unit de-interleaver), wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword (Conventional Art Figures 3 & 4 of Zhidkov substantially teaches wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor for bit de-interleaving channels of the codeword).

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A bit-interleaved coded modulation (BICM) reception device, comprising: a demodulator configured to perform demodulation corresponding to quadrature phase shift keying (QPSK) modulation; a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values after the demodulation; and a 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A bit-interleaved coded modulation (BICM) reception method, comprising: performing demodulation corresponding to quadrature phase shift keying (QPSK) modulation; performing group-unit deinterleaving on interleaved values after the demodulation; and restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 7/15, wherein the group-unit deinterleaving is performed on a group basis, wherein the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 30240, a first parity part corresponding to a dual diagonal matrix included in the PCM 

Claims 2-4 are also allowed since claims 2-4 depend from claim 1 and dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20160065242 A1 and US 20050008084 A1 were used in a 103 rejection of claim 1.

US 7535975 B1 is directed to quadrature amplitude modulation (QAM), and more specifically to communications using a cross-constellation QAM code and is included as a teaching reference for demodulating de-interleaving a modulated coded signal.



US 20140068385 A1 is directed to the optical transmission of information and, more particularly, to a system and method including a modified bit-interleaved coded modulation with a fractional secondary coding and is included as a teaching reference for demodulating de-interleaving a modulated coded signal.

US 20070165729 A1 is directed to a digital video broadcasting ( DVB) system. More particularly, the present invention relates to an apparatus and method for receiving data transmitted by employing bit interleaving, symbol interleaving and symbol mapping and is included as a teaching reference for demodulating de-interleaving a modulated coded signal.

US 20050257112 A1 is directed to to digital communication systems and more particularly to an orthogonal frequency division multiplexing (OFDM) based communication systems and is included as a teaching reference for demodulating de-interleaving a modulated coded signal.



US 20050002472 A1 is directed to Orthogonal Frequency Division Multiplexing systems and more particularly to an efficient scheme for metric generation in OFDM receivers and is included as a teaching reference for demodulating de-interleaving a modulated coded signal.

US 9276687 B1 is directed to an OFDM (Orthogonal Frequency Division Multiplexing) receiver, and more particularly, to an apparatus and method for direct measurement of a channel state using sub-carriers of OFDM signals and is included as a teaching reference for demodulating de-interleaving a modulated coded signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112